Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/21/2020, with respect to the rejection(s) of claim(s) 1-2 under 35 USC § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fuji et al. (US 5,851,863; hereinafter Fuji).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3; Yoo does not teach “forming, in the semiconductor layer, a first conductivity type fourth impurity diffusion region that surrounds the first region of the semiconductor 28 layer on the buried diffusion layer in plan view” in combination with the other limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (US 5,851,863; hereinafter Fuji).

Regarding Claim 1, Fuji (Fig.8(a)-8(c); Col.14, lines 25-30) discloses a manufacturing method of a semiconductor device, comprising:
forming a first conductivity type first well (n- region) in a first region of a semiconductor layer (the layer above the substrate);
 forming a first conductivity type first impurity diffusion region (n region in the middle) in the first well (n- well), and simultaneously, forming a first conductivity type second impurity diffusion region (other n region) in a second region of the semiconductor layer (left region); 
forming an insulating film (114, Fig.8(a)) in the second impurity diffusion region (left region); and
forming an electrode (115) on the insulating film (114), and 
forming a second conductivity type third impurity diffusion region (p- region) at least on the first impurity diffusion region (n region).  

    PNG
    media_image1.png
    590
    786
    media_image1.png
    Greyscale


Regarding Claim 2, Fuji as applied in claim 1, Fuji (Fig.8(a)-8(c)) discloses forming at least one well (n- region) that is arranged so as to surround the second impurity diffusion region (n region) in the semiconductor layer (the layer above the substrate).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/           Examiner, Art Unit 2898                                                                                                                                                                                             

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        April 10, 2021